
	
		I
		112th CONGRESS
		2d Session
		H. R. 5218
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Mulvaney
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on complete digital
		  process control systems designed for use with steam turbine generator sets for
		  use in AP 1000 nuclear powerplants certified by the Nuclear Regulatory
		  Commission.
	
	
		1.Complete digital process
			 control systems designed for use with steam turbine generator sets for use in
			 AP 1000 nuclear powerplants certified by the Nuclear Regulatory
			 Commission
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Complete digital process control systems designed for use with
						steam turbine generator sets for use in AP 1000 nuclear powerplants certified
						by the Nuclear Regulatory Commission (provided for in subheading
						9032.89.60)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
